

114 S3511 IS: Jessica Kensky and Patrick Downes Act
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3511IN THE SENATE OF THE UNITED STATESDecember 7, 2016Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to expand the Secretarial Designee Program of the Department of
			 Defense to include victims of acts of terror.
	
 1.Short titleThis Act may be cited as the Jessica Kensky and Patrick Downes Act. 2.Provision of health care under Secretarial Designee Program of Department of Defense for traumatic injuries suffered by victims of terrorism (a)Sense of CongressIt is the sense of Congress that—
 (1)victims of acts of terror in the United States deserve the best available medical treatment; (2)military treatment facilities possess the vital expertise and experience to provide unique care for victims of acts of terror who incur blast and other injuries that result in amputations and limb salvage procedures;
 (3)the Secretarial Designee Program of the Department of Defense conducted under section 1074(c) of title 10, United States Code, should be expanded to provide expert care in a timely manner to victims of acts of terror;
 (4)the expansion of such program will not only benefit victims, but also provide military treatment facilities such as Walter Reed National Military Medical Center and the Uniformed Services University of the Health Sciences with the ability to provide ongoing education and training opportunities to mentor the next generation of health care providers that will provide care for members of the Armed Forces; and
 (5)care for victims of acts of terror should be provided under the policies of the Department in effect as of the date of the enactment of this Act that provide space at military treatment facilities to civilians on a space available and fully reimbursable basis.
				(b)Expansion of Secretarial Designee Program of Department of Defense
				(1)Expansion of program
 (A)In generalThe Secretary of Defense shall expand eligibility for the Secretarial Designee Program of the Department of Defense conducted under section 1074(c) of title 10, United States Code, to include the provision of health care at military treatment facilities for—
 (i)victims of acts of terror that occur in the United States; and (ii)residents of the United States who are victims of acts of terror outside the United States.
 (B)Eligibility statusIndividuals who become eligible for the Secretarial Designee Program pursuant to subparagraph (A) shall remain eligible for such program on a space available and fully reimbursable basis in accordance with the policy of the Department of Defense governing such program in effect as of the date of the enactment of this Act.
					(C)Expedited status
 (i)In generalThe Secretary may provide expedited eligibility for the Secretarial Designee Program pursuant to subparagraph (A) if the Secretary determines that the injuries of the individual are severe enough to warrant such expedited eligibility.
 (ii)EvaluationIn making a determination under clause (i), the Secretary shall evaluate victims described in clause (i) or (ii) of subparagraph (A) who require critical care.
 (D)Release to private sector health care providerThe Secretary may not release an individual who is receiving care under the Secretarial Designee Program pursuant to subparagraph (A) to a health care provider in the private sector until a comprehensive treatment plan is communicated to the individual and the health care provider.
 (2)Procedures after acts of terrorNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of Homeland Security and the heads of such other Federal agencies as the Secretary of Defense considers appropriate, establish procedures to implement paragraph (1), which shall include the following:
 (A)Procedures for the conduct of timely outreach and communication to local medical facilities after an act of terror in the United States.
 (B)Procedures to promptly contact, coordinate, and provide medical expertise to local medical facilities that are treating victims of an act of terror that caused blast related injuries and other serious injuries.
 (C)Procedures for the provision of medical evaluations for victims of an act of terror who were exposed to blast and other types of injuries.